                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 18–16–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 BRIYAN ETNECIV PANIGUA
 CHAYREZ,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on October 11, 2018. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Briyan Etneciv Panigua

Chayrez’s guilty plea after Chayrez appeared before him pursuant to Federal Rule


                                           1
of Criminal Procedure 11, and entered a plea of guilty to one count of conspiring

to distribute, and to possess with the intent to distribute, methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1) and 846 as set forth in Count I of the

Indictment. In exchange for Defendant’s plea, the United States has agreed to

dismiss Count II of the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

23), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Briyan Etneciv Panigua Chayrez’s

motion to change plea (Doc. 17) is GRANTED and Briyan Etneciv Panigua

Chayrez is adjudged guilty as charged in Count I of the Indictment.

      DATED this 26th day of October, 2018.




                                         2
